 

- State feof Ne New York |
| Siprome Court, Appellate Division
| Thiied ¢ Fudivial Department

cae a g Robert 2. . Mayberger, C Chek kof he | Appellate 1 Division fu he a a ‘ x eh :
on Supreme Court ‘of the State eof! New tock + bicd, Fudhcial ‘Depectnen, do ve : : - |

| : . / :. feretye cerli ify tal

| Onal Tiasad

. : - ; . : faving laken and subscribed the Constitutional Oath of Office as sprescibed by by | “ ; Sy : |
ae faa, ¢ was s duly licensed. and, admitted fo practice by this ( Gourt as an Altorney ee

S | : : : and Gounselor af Law in all courls of fhe S/ale of ) New York on » the 28th da ay of : - ; - :
nae September, 2005, is currently in good, slandi ing and i is registered, with the - Oe 7 an

| . : Administrative Office of, the Courts as seeped fy section on four becdeed, vay ; : : : :
eee fle Serle Ge LASS an a une Me

 

   

It Witness Whercof have kereunto fosel my hand - | : MPO,
. - : and. offi xed, the Seal of said Court, at the. . 7 on . . : . : oo
ay of Mbanys this 20th da day of Otel, 2 2018, - _
